UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7875


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

KENNETH ROSHAUN REID,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:04-cr-00353-CMC-1)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kenneth Roshaun Reid, Appellant Pro Se.       Beth Drake, Jimmie
Ewing, Mark C. Moore, William Kenneth Witherspoon, Assistant
United States Attorneys, Jeffrey Mikell Johnson, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth        Roshaun     Reid         filed     a      motion     seeking

reconsideration         of   the   district       court’s      prior    denial    of     his

motion to correct error in the presentence report (“PSR”) and

challenging the legality of his sentence.                           The district court

denied the motion for reconsideration, determining in its order

that Reid had not demonstrated the presence of any error in the

PSR     warranting       correction.        The       court    also    treated        Reid’s

challenge to his sentence as a successive 28 U.S.C.A. § 2255

(West Supp. 2012) motion and dismissed the motion for lack of

jurisdiction.           Reid subsequently filed a self-styled “Rebuttal

Motion     to    Correct      Clerical      Errors.”            The    district        court

construed the rebuttal motion as a Fed. R. Civ. P. 59(e) motion

to alter or amend judgment and denied the motion.                               Reid now

appeals.      We affirm in part and dismiss in part.

              With respect to the portion of the district court’s

order     denying       Reid’s     motion       for    reconsideration,          we    have

reviewed the record and find no reversible error.                         Accordingly,

we affirm that portion of the order for the reasons stated by

the district court.            United States v. Reid, No. 0:04-cr-00353-

CMC-1 (D.S.C. Sept. 26, 2012).                    We further find no abuse of

discretion in the district court’s denial of Reid’s motion to

alter    or     amend    judgment,     Robinson        v.     Wix   Filtration        Corp.,

599 F.3d 403, 407 (4th Cir. 2010) (stating standard of review),

                                            2
because      Reid     did    not       rely    on       a     change    in     controlling          law,

present      new      evidence,         or     identify         a      clear       error     of     law.

See Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403

(4th Cir. 1998) (listing the three circumstances under which

Rule 59(e) relief may be granted).

                 With respect to that portion of the district court’s

order     construing          Reid’s          motion          for   reconsideration               as    a

successive        § 2255     motion,          that      portion        of    the    order     is       not

appealable         unless         a    circuit          justice        or      judge       issues        a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate        of     appealability                will    not      issue         absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                     When the district court denies relief

on    the        merits,      a       prisoner          satisfies           this     standard          by

demonstrating         that        reasonable            jurists     would          find     that       the

district         court’s     assessment         of       the    constitutional             claims       is

debatable        or   wrong.           Slack    v.       McDaniel,          529 U.S. 473,       484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,          and    that       the    motion       states     a    debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at 484-85.



                                                    3
           We have independently reviewed the record and conclude

that Reid has not made the requisite showing.                       Accordingly, we

deny   Reid’s   motion       to   suspend     rules,   deny     a   certificate   of

appealability,        and    dismiss   this    portion    of    the   appeal.      We

dispense   with       oral     argument     because      the    facts   and     legal

contentions     are    adequately      presented   in     the   materials     before

this court and argument would not aid the decisional process.



                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          4